Citation Nr: 0724530	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a December 2001 rating decision denying entitlement 
to service connection for sinusitis contains clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1975 to May 1976.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for sinusitis on the merits.  

The Board observes that, in an August 2000 rating decision, 
the RO denied claims for service connection for sinusitis and 
allergic rhinitis as not well grounded.  Subsequently, the RO 
readjudicated the claim and, in a May 2001 rating decision, 
denied the service-connection claim on the merits, noting 
that a chronic condition of sinusitis and allergic rhinitis 
is not shown in the service medical records.  Subsequently, 
in a December 2001 rating decision, the RO confirmed denial 
of service connection for sinusitis and allergic rhinitis.

In a VA Form 21-4138 received in March 2003, the veteran 
requested to reopen his claim for service connection for a 
sinusitis condition on grounds of CUE.  The RO also construed 
this submission as a request to reopen the veteran's 
previously denied claims for service connection for sinusitis 
and allergic rhinitis.  In an April 2003 rating decision, the 
RO determined that there was no CUE contained in that 
decision denying service connection for sinusitis.

In a May 2004 informal hearing presentation, the veteran's 
representative contends that the RO failed to issue a 
statement of the case (SOC) specific to the issue whether new 
and material evidence had been presented to reopen the 
veteran's service-connection claims.  The new and material 
claim is referred to the RO for adjudication.

In January 2005, the Board denied the veteran's claim for CUE 
on the merits.  The appellant appealed the January 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated January 10, 2007, the 
Court vacated and remanded the Board's decision.  The case is 
now before the Board for further appellate consideration 
pursuant to the Court's Order.


FINDINGS OF FACT

1.  The veteran was denied service connection for sinusitis 
by way of a December 2001, rating decision.  The veteran did 
not perfect an appeal of the decision.

2.  In March 2003, the veteran requested to reopen his claim 
for service connection for a sinusitis condition on grounds 
of CUE.

3.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the December 
2001, rating decision that denied service connection for 
sinusitis were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.


CONCLUSION OF LAW

The veteran's claim of CUE in the December 2001 rating 
decision that denied service connection for sinusitis is not 
a valid CUE claim.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board considered the Veteran's 
Claims Assistance Act of 2000 (VCAA) for possible application 
to the veteran's CUE claim on appeal.  However, claims for 
CUE must be decided based on the evidence of record as they 
are based on a request for a revision of a previous decision.  
As such, the Court has held that the duties to assist and 
notify under the VCAA are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  Thus, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Analysis

In a December 2001 rating decision, the RO denied the 
veteran's service connection claims for sinusitis and 
allergic rhinitis on its merits.  In its decision, the RO 
noted that the veteran's conditions could not be linked to 
military service since a chronic condition of sinusitis and 
allergic rhinitis are not shown in the service medical 
records and the conditions did not manifest until many years 
after discharge.  In a VA Form 21-4138 dated in March 2003, 
the veteran requested to reopen his claim for service 
connection for a sinusitis condition on grounds of CUE.  

At the time of the May and December 2001 rating decisions, in 
order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 C.F.R. § 3.303 (2000, 2001).

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.105(a) (2006).  In the present appeal, 
the veteran was provided notice of the December 2001 rating 
decision.  Since no notice of disagreement was filed within 
one year of the decision, the December 2001 decision became 
final.  See 38 C.F.R. §§ 20.200-02, 20.302 (2006).  

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  
However, the veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 
40 (1993).  If the error alleged is not the type of error 
that, if true, would be CUE on its face, if the veteran is 
only asserting disagreement with how the RO evaluated the 
facts before it, or if the veteran has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim must 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in 
the duty to assist cannot constitute CUE.  See Cook v. 
Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it is a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

The veteran seeks service connection for sinusitis.  In so 
doing he has alleged CUE in a December 2001 rating decision 
that confirmed an earlier denial of service connection for 
sinusitis.  The determination as to whether CUE was shown in 
the December 2001 rating decision must be based only on 
consideration of the evidence of record at the time of the 
decision in question, and with consideration of the laws 
extant at that time.  See Russell, 3 Vet. App. at 313-14.

The veteran contends that he was treated for sinus pressure 
on two different occasions while in service, in November 1975 
and March 1976, that a VA doctor misdiagnosed his condition, 
and that his currently diagnosed sinusitis is therefore 
related to service.  

At the time of the December 2001 rating decision, service 
medical records show that, at induction, the veteran was 
found to have normal clinical findings for his sinuses.  
Service medical records also reflect that, in November 1975, 
he had sinus pain upon palpitation and a sore throat; the 
impression was flu and he was given Actifed and returned to 
duty.  In January 1976, the veteran was noted to have a 
slight temperature with swollen nasal passage; he was given 
Actifed.  In March 1976, he was seen for nose bleeding 
excessively, which was attributed to lack of humidity.  On 
the last day of that month, the veteran was treated for 
headache due to sinus pressure.  On separation examination in 
May 1976, clinical evaluation of the veteran's sinuses was 
normal.  In that same month, the veteran applied for service 
connection for a sinus condition.

At an October 1976 VA ear, nose and throat (ENT) examination, 
the veteran complained of recurrent ear infections and sore 
throat.  On examination, an anterior rhinoscopy of the nose 
was negative but his throat and tonsils were enlarged, 
cryptic, and chronically diseased.  The final diagnosis was 
chronic tonsillitis.

An August 1983 private physician's statement reflects that 
the veteran had a well-known case of chronic allergic 
pharyngitis with little improvement.  At a February 1986 VA 
examination, the veteran complained of headaches and 
sneezing.  His nose was congested and an assessment of 
allergic rhinosinusitis with secondary infection was given.  
In a May 1986 rating decision, the veteran's tonsillitis 
rating was reduced to zero based on the examination report.

VA treatment records from July 1977 to July 1988 and private 
hospital records from Hospital Damas show diagnoses of acute 
upper respiratory infection and chronic tonsillitis in April 
1985, chronic tonsillitis and respiratory allergic headaches 
in August 1985, chronic tonsillitis and allergic pharyngitis 
in October and November 1985, viral syndrome (throat 
congested) in February 1986 and acute pharyngitis and chronic 
tonsillitis in March 1986.  VA treatment records from January 
1988 to December 1989 show treatment for, and diagnoses of, 
laryngitis and allergic nasopharyngitis.  In March 2000, the 
veteran was diagnosed with sinusitis and allergic rhinitis.

Private treatment records from February through October 2000 
show treatment for sinusitis in February 1997, for allergic 
rhinitis and acute sinusitis in November 1997, acute 
bronchitis in January 2000, and sinusitis and a sinus 
infection in October 2000.  In an October 2001 statement, a 
private physician indicated that he first evaluated the 
veteran in April 2001 for chronic sinusitis and found 
extensive polyposis, nasal septal deformity and chronic 
sinusitis, for which he underwent surgery in June 2001. 

VA treatment records from January 2001 to November 2001 show 
diagnoses for various sinus conditions -- allergic rhinitis, 
ethmoid sinus disease, sinusitis and persistent sinusitis.

When looking at the evidence of record in December 2001 the 
Board cannot find any indication that the decision of the RO 
amounts to CUE.  At the time of the December 2001 rating 
decision, the RO considered the veteran's service medical 
records that showed treatment for sinus pain and pressure.  
The RO also weighed the evidence from VA and private 
treatment records and examination reports.

The evidence of record showed that the veteran had been 
treated for sinus conditions in service, but was never 
diagnosed with a chronic sinus disorder.  Private treatment 
records show that the veteran was first diagnosed with 
sinusitis in February 1986, approximately 10 years after the 
veteran's discharge from service.  Further, here was no 
evidence in the record, that is, a medical opinion, linking 
the veteran's sinusitis to service.  

The veteran, as noted, has argued that a VA doctor 
misdiagnosed his disorder and that the RO did not give 
significant weight to his private physician's diagnosis.  His 
argument, in effect, amounts to disagreement with how the RO 
weighed the facts in the December 2001 rating decision.  Mere 
disagreement with the weighing of service personnel records 
or medical evidence extant in 2001 does not amount to CUE.  
Russell, 3. Vet. App. at 313-14.  Again, the record, as 
extant in December 2001, fails to show that his chronic 
sinusitis was attributable to the veteran's period of 
service.  As such, no error, of the sort that is undebatable, 
has been shown.  38 C.F.R. § 3.105 (a).  The veteran's remedy 
was to appeal the December 2001 rating decision.  As he did 
not do so, this decision became final.  Since the veteran 
failed to cite evidence that would compel a manifestly 
different outcome, the Board finds that his claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication does not amount to a valid CUE claim.  
See Bustos, Fugo, supra.  Thus, the Board will dismiss the 
veteran's claim without prejudice.  Simmons v. Principi, 17 
Vet. App. 104, 114 (2003).


ORDER

The veteran's claim that the rating decision entered in 
December 2001 was clearly and unmistakably erroneous in 
failing to grant service connection for sinusitis is 
dismissed without prejudice.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


